EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darnell M. Cage on 10/14/2021.
The application has been amended as follows: Claim 3 is amended to change the language of “The pressure regulation system of claim 2,” to --The pressure regulation system of claim 1,”--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: It is well established that cryosurgical systems with cryoprobes utilizing the Joule-Thompson effect need to maintain pressures within a specific range of values for efficacy and safety purposes. Utilizing a pressure transducer downstream of a valve, which sends signals to a controller for actuation of said valve based on pressure are also well known. It is also well known in the art, a variety of signal responses, and safety parameters, (i.e. emergency shut off of valve) in the situation where the measured pressure should fall outside of said specific range. The independent claims recite a control system being configured to determine if the pressure increases to a first pressure exceeding the maximum set-point pressure after the pressure control valve is actuated to a closed state, and to adjust the minimum pressure set-point by an offset equal to a difference between the first pressure and the maximum pressure set-point. The recitation of the control system being configured to send a third signal to actuate the pressure control valve to an open state if the control system determines, after the pressure control valve is actuated to a closed state, that the pressure is at or less than the adjusted value of the minimum pressure set-point.  The closest prior art references disclose maintaining pressure values within a desired range of a nominal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794